  Case 1:21-cv-00163-PLM-PJG ECF No. 7, PageID.57 Filed 04/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

HOMER ROBERT CLAY,

                     Petitioner,                   Case No. 1:21-cv-163

v.                                                 Honorable Paul L. Maloney

SHANE JACKSON,

                     Respondent.
____________________________/

                                        JUDGMENT

              In accordance with the order entered this day:

              IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases as untimely.



Dated:   April 21, 2021                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
